DETAILED ACTION
This Office action is in response to the amendment filed on December 13, 2021.
Claims 12-15 and 19-21 are pending.
Claims 12 and 21 have been amended.
Claims 1-11, 16-18, 22, and 23 have been canceled.
Claims 12-15 and 19-21 are allowed and will be renumbered as 1-7 in the patent.
The objections to Claims 14 and 20 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 112(b) rejections of Claims 18-20 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 12/13/2021), please amend Claims 12 and 21 as follows:

[Examiner’s Remarks: Please note that the amendment made to Claims 12 and 21 is the addition of a comma (,) after the limitation “the second data set”.]

1-11. (Canceled)

12. (Currently Amended) A method for backing up a software update of a first control device of a transport vehicle, comprising the steps of:
transmitting a first data set representing a current software version of the first control device by the transport vehicle to a server;
storing the first data set in the server;
ascertaining that a software update of the first control device must be conducted;
generating a second data set representing a target software version of the first control device based on the first data set by the server;
transmitting the first data set, the second data set, and a software packet for updating the first control device in accordance with the second data set from the server to the transport vehicle;

flashing a number of further control devices of the transport vehicle by the first control device;
querying current software versions of the further control devices flashed by the first control device and, depending on responses from the further control devices, generating a third data set representing an actual software version of the first control device;
generating a hash value for the third data set; and
transmitting a respective hash value for:
the first data set,
the second data set, and
the third data set,
to a second control device in the form of a body domain controller of the transport vehicle.

13. (Previously Presented) The method according to claim 12, wherein
the first data set comprises a hash value for an installed-control-device table (SVT) in the server.

14. (Previously Presented) The method according to claim 13, wherein
the step of ascertaining that a software update of the first control device must be conducted is carried out by way of the SVT in the server.


executing a cyclical redundancy check as regards at least one of:
i. the first data set,
ii. the second data set, and
iii. the software packet.

16-18. (Canceled)

19. (Previously Presented) The method according to claim 12, further comprising the step of:
checking, by the second control device, received data sets in order to determine whether one is classified as “old” and/or one is classified as “target” and/or one is classified as “uncertain”.

20. (Previously Presented) The method according to claim 19, further comprising the steps of:
determining, provided the check of the received data sets is successful, that the software packet was successfully received; and
otherwise preventing the transport vehicle from continuing a journey.

21. (Currently Amended) A method for backing up a software update of a first control device of a transport vehicle, comprising the steps of:

storing the first data set in the server;
ascertaining that a software update of the first control device must be conducted;
generating a second data set representing a target software version of the first control device based on the first data set by the server;
transmitting the first data set, the second data set, and a software packet for updating the first control device in accordance with the second data set from the server to the transport vehicle;
storing the first data set and the second data set by the first control device;
flashing a number of further control devices of the transport vehicle by the first control device;
querying current software versions of the further control devices flashed by the first control device and, depending on responses from the further control devices, generating a third data set representing an actual software version of the first control device;
generating a hash value for the third data set; and
transmitting a respective hash value for:
the first data set,
the second data set, and
the third data set,
to a second control device in the form of a body domain controller of the transport vehicle.



23. (Canceled)

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “generating a hash value for the third data set; and transmitting a respective hash value for: the first data set, the second data set, and the third data set, to a second control device in the form of a body domain controller of the transport vehicle” as recited in independent Claims 12 and 21.
The closest cited prior art, US 2016/0291965 (hereinafter “Li”), teaches updating a configuration of software. However, Li fails to teach “generating a hash value for the third data set; and transmitting a respective hash value for: the first data set, the second data set, and the third data set, to a second control device in the form of a body domain controller of the transport vehicle” as recited in independent Claims 12 and 21.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191